Citation Nr: 1104184	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 18 to September 
20, 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the Veteran's claim of service connection 
for posttraumatic stress disorder.  

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim of service 
connection for any mental disability that may reasonably be 
encompassed by several factors-including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that the appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, however described, causes him.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for posttraumatic stress disorder specifically, the 
Board notes that the Veteran has been diagnosed with and sought 
treatment for additional acquired psychiatric disorders, 
including a dysthymic disorder.  The Board thus finds that, 
pursuant to Clemons, supra, the Veteran's service connection 
claim is more accurately classified as one for an acquired 
psychiatric disorder, to include posttraumatic stress disorder.  
See Clemons, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim.  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged sexual assault of 
the Veteran by three men while he was on sentry duty in August 
1974), falls within the category of situations in which it is not 
unusual for there to be an absence of service records documenting 
the events about which the Veteran complains.  See, e.g., Patton 
v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA 
Adjudication Procedures Manual Rewrite (M21-1 MR), personal 
assault is an event of human design that threatens or inflicts 
harm.  Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking.  Id.  Service records 
may not contain evidence of personal assault, and alternative 
sources, including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised on 
personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  
The Manual also notes that because personal assault can be an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, making it difficult 
to obtain direct evidence and requiring that alternative evidence 
be sought.  (Nevertheless, the Veteran in this case has indicated 
that he in fact reported the assault to authorities.)

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.

In this case, a review of the record reflects that the Veteran 
has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence 
from other sources could help corroborate the claimed in-service 
personal assault stressor, nor has he been provided a list of 
those alternative sources from which he could submit evidence to 
help substantiate the stressor incident.  As such, the agency of 
original jurisdiction (AOJ) must further develop the Veteran's 
claim in accordance with those special alternative evidentiary 
development procedures associated with personal assault claims as 
noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record further indicates that the Veteran has informed VA on 
multiple occasions that he has received private psychiatric 
treatment at the Menard Psychiatric Center in Menard, Illinois.  
He has further provided consent for VA to obtain records of these 
treatment, which the RO attempted to obtain, most recently in May 
2008.  The Board acknowledges that, to date, the treatment center 
has failed to respond to the RO's requests for records.  However, 
as noted above, VA is required by the VCAA to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c); 
38 C.F.R. § 3.159(c)(1).  This includes contacting private 
providers until it is certain that no further efforts will result 
in the records being obtained.  The Board does not find that such 
a point has yet been reached.  Therefore, as the identified 
treatment records may have a bearing on the Veteran's claim, the 
AOJ must again request consent from the Veteran to seek any 
available records and must then attempt to obtain any examination 
or treatment records from the identified private care provider 
and associate them with the claims file.  

Regarding the Veteran's claimed in-service stressor, the Board 
notes that the Veteran has stated on multiple occasions to VA 
that his current claimed PTSD is related to an incident in 
service in which he was sexually assaulted in August 1974 by 
three men who attacked him while he was on sentry duty.  The 
Veteran has further claimed that this attack traumatized him and 
led to his September 1974 discharge from the military for reasons 
of "inaptitude," which discharge is documented in his service 
personnel records.  Credible supporting evidence that a claimed 
in-service stressor occurred is important in light of the 
specific elements necessary to substantiate a service connection 
claim for PTSD compared to other psychiatric disorders.  See 
38 C.F.R. § 3.304(f) (2010).  

Under the circumstances of this case, the Board believes that 
additional effort should be undertaken to allow the Veteran to 
submit any corroborating evidence, to include supportive 
statements from other individual(s) who may be able to provide 
corroborative evidence of the Veteran's claimed personal assault 
stressor.  Therefore, on remand, the AOJ must search for other 
evidence corroborating the assault.  Furthermore, as instructed 
in the remand, the Veteran must be notified if the search for 
corroborating information leads to negative results.

Although the Veteran has been examined for compensation purposes 
with regard to the claim of service connection for PTSD, a 
specific medical analysis of the implied claims of service 
connection for other psychiatric disease has not been undertaken.  
The Board therefore finds it necessary to secure a new 
examination to ascertain not only whether the Veteran in fact has 
PTSD that is a result of an in-service stressor, but to determine 
whether he suffers from any other acquired psychiatric disorder 
related to service.  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both examination and 
a thorough review of his claims file.  Specifically, the Veteran 
must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's claimed in-service stressor 
and must specifically discuss whether the identified stressor is 
adequate to support a diagnosis of PTSD, and whether his symptoms 
are related to the identified stressor. 

Further, under Clemons, supra, the designated examiner must 
provide a medical nexus opinion with respect to any other 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to his active military service.  Such an 
opinion is also important in view of the evidence contained in 
the Veteran's post-service treatment records that suggests that 
he also has a diagnosis of dysthymic disorder.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record to be obtained.  The Veteran 
should also be invited to submit any 
pertinent evidence in his possession.  The 
AOJ must explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.  

In addition, the AOJ must send the Veteran 
a corrective VCAA notice that explains 
specifically what evidence and information 
is required to substantiate a claim of 
service connection for PTSD based on a 
claim of in-service personal assault.  See 
38 C.F.R. § 3.159 (2010).  The Veteran 
must be specifically told of the 
information or evidence he should submit 
and of the information or evidence that VA 
will obtain with respect to his claim of 
service connection for PTSD.  The Veteran 
must be specifically notified that an 
alleged personal assault in service may be 
corroborated by evidence from sources 
other than his service records, as defined 
in 38 C.F.R. § 3.304(f)(4).  (All specific 
examples of alternative sources of 
evidence listed in this regulation must be 
included in the notification letter.)

2.  The Veteran's claim for service 
connection for PTSD must be further 
developed in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(4) and the VA Adjudication 
Procedures Manual Rewrite (M21-1 MR), Part 
IV, Subpart ii, Chapter 1, Section D, 
Paragraph 17.  In this respect, a request 
must be made to the Veteran, with a copy 
to his representative, that he provide as 
much detail as possible regarding the 
alleged sexual assault, to include any 
other evidence corroborating the incident.  
He should be asked to specifically 
identify the authorities to whom he 
reported the incident.  The Veteran must 
also be invited to submit statements from 
former service comrades or others who 
might help establish the occurrence of his 
alleged personal assault.  

A letter must be prepared asking the 
service department to provide any available 
information that might corroborate the 
Veteran's alleged in-service personal 
assault stressor.  Specifically, any unit 
records showing that the Veteran reported 
the incident to a commander or other 
authority should be sought.  All lay 
statements or investigative reports 
maintained by the service department 
relating to the Veteran should be sought.

Any additional action necessary for 
independent verification of the alleged 
personal assault stressor must be 
accomplished.  If the search for 
corroborating information leads to 
negative results, this must be documented 
in the claims file.  Then, the Veteran 
must be notified of this fact, of the 
efforts taken to obtain the information, 
and of any further action to be taken.

3.  The AOJ must obtain from the Veteran's 
private care provider, and any other 
provider identified by the Veteran, any 
available medical records pertaining to 
the Veteran's examination or treatment 
with the treatment provider(s) at any time 
since his separation from active duty, to 
include in particular treatment records 
from the Menard Psychiatric Center in 
Menard, Illinois.  The AOJ must request 
that a negative response be returned if no 
such records are available.  The AOJ must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2010) as regards 
requesting records.  All records and/or 
responses received must be associated with 
the claims file.  The Veteran should be 
given opportunity to provide the records.

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  All 
examiner(s) must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor underlying 
any PTSD diagnosis and comment upon the 
link between the current symptomatology and 
the Veteran's stressor.  In the report, the 
examiner must address the relationship 
between any diagnosed PTSD and the 
Veteran's in-service stressor and must 
specifically address whether the identified 
stressor is adequate to support a diagnosis 
of PTSD; and whether his symptoms are 
related to any identified stressor.  A 
complete rationale must be provided for all 
opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
the medical probabilities that each 
diagnosed disease process other than PTSD 
is attributable to the Veteran's period of 
military service from July to September 
1974.  All opinions must be set forth in 
detail and explained in the context of the 
record.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

